                                         Certificate Number: 01401-WAW-DE-034178085
                                         Bankruptcy Case Number: 20-10323


                                                       01401-WAW-DE-034178085




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on March 3, 2020, at 9:42 o'clock PM EST, Philip P Burnell
completed a course on personal financial management given by internet by
GreenPath, Inc., a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Western
District of Washington.




Date:   March 3, 2020                    By:      /s/Jeremy Lark


                                         Name: Jeremy Lark


                                         Title:   FCC Manager




Case 20-10323-TWD       Doc 13   Filed 03/04/20   Ent. 03/04/20 09:50:32        Pg. 1 of 1
